Order filed November 1, 2022




                                        In The

                      Fourteenth Court of Appeals
                                      ____________

                                NO. 14-22-00628-CV
                                  ____________

                        In the Interest of J.M.F., Jr., a child


                     On Appeal from the 315th District Court
                              Harris County, Texas
                       Trial Court Cause No. 2019-04346J


                                       ORDER

      This is an accelerated appeal from a judgment in a parental termination
appeal. Appellant’s brief was due October 31, 2022. No brief has been filed.

      Appeals in parental termination cases and child protection cases are to be
brought to final disposition within 180 days of the date the notice of appeal is filed.
See Tex. R. Jud. Admin. 6.2(a). This accelerated schedule requires greater
compliance with briefing deadlines.

      Therefore, we order appellant’s appointed counsel, William Leslie
Shireman, to file appellant’s brief no later than November 10, 2022. If the brief is
not filed by that date, counsel may be required to show cause why he should not be
held in contempt of court. In addition, the court may require appointment of new
counsel due to the failure to timely file appellant’s brief.

                                       PER CURIAM

Panel Consists of Chief Justice Christopher and Justices Bourliot and Wilson.